UPON REHEARING.
ANDEI1SON, J.
In the preparation and consideration of the foregoing opinion, Ave considered only the local act of 1907, as it repealed and superseded the act of 1903 (page 433). It is noAV suggested that there is *488another act of 1903 (page 437), which was not repealed by the act of 1907, and that said act gives the chairman of the board of public works the authority to draw warrants on the road and bridge fund, and therefore necessarily excludes the commissioners’ court from any further control over same after once set apart to said fund. This act merely authorizes the chairman of the board of public works to draw warrants for certain purposes, and does not preclude the commissioners’ court from correcting any errors it may have made in providing the fund to be drawn upon by the board of public works. It would be a narrow construction to hold that the commissioners’ court, charged with the creation of the road and bridge fund, or the separation thereof from other funds, are tied hard and fast from correcting its errors, and from doing what is right in law and morals, simply because it had illegally included the city’s money in the amount set apart to the road and bridge fund. If the city’s part of the tax fund had been illegally passed into the road and bridge fund, it is not only the right, but the duty of the commissioners’ court to correct the mistake. Of course, after the identical money has been spent by the board of public works, a re-transfer of same is impossible, but one dollar to the city is worth as much as another, and, if the road fund has gotten funds that belonged to the city and spent same, there is no reason why the city should not be reimbursed with any other money belonging to said road and bridge fund. In other words, it appears that the road fund has received and used funds which should have been turned over to the city. Yet there is now in said fund more than enough to reimburse the city, and we think that the commissioners’ court has the authority to withdraw from said fund the sums improperly appropriated to same, or to deduct it from future appro*489priations, in case there is not a sufficient sum on hand to reimburse the city. Indeed, the agreement as to the facts shows that the $20,000 set apart for the year 1912 was so set apart upon the condition that so much thereof as would be necessary to reimburse the city should be refunded, in case this claim was decided in favor of the city. It also appears from paragraph 8 of the agreement that $12,317.62 was on hand whén this petition for mandamus was filed.
The other questions argued upon rehearing are discussed in the original opinion, and we think have been properly decided. The application for rehearing is overruled.